Citation Nr: 0715535	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
lumbar disc disease status post fusion with hardware failure, 
due to VA back surgery performed in January 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from a July 2004 rating 
decision, by the Boise, Idaho, Regional Office (RO), which 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for lumbar disc disease status post fusion with hardware 
failure.  The veteran perfected a timely appeal to that 
decision.  

In May 2006, the veteran's service representative submitted 
additional evidence directly to the Board, waiving initial 
consideration of the evidence by the RO; the waiver and 
additional evidence are of record.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. 
§ 20.1304 (2006).  


FINDING OF FACT

The veteran did not suffer an additional low back disorder, 
which is proximately due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA fault in performing a surgical procedure in 
January 2002, and is not the result of an event that was not 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 lumbar 
disc disease, status post fusion with hardware failure, as a 
result of complications of back surgery performed at a VA 
facility in January 2002, have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.361 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in April 2004 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied, even though 
the initial adjudication in this matter pre-dated the 
enactment of the VCAA.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development. Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for lumbar disc 
disease status post fusion with hardware failure, and he has 
been provided all the criteria necessary for establishing 
compensation benefits under 38 U.S.C.A. § 1151, we find that 
any notice deficiencies are moot.  See Conway v. Principi, 
353 F.3d 1369, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 was received in January 
2003.  Submitted in support of his claim were VA treatment 
records, dated from January 2002 to April 2004.  These 
records indicate that the veteran was referred to the 
neurosurgery clinic for neurosurgical evaluation on January 
11, 2002.  It was noted that the veteran had had low back 
pain ever since a motor vehicle accident in 1999.  It was 
also noted that the veteran had increasing low back pain and 
lower extremity radiating pain and underwent L4-5 laminectomy 
in March 2001, with some relief of his symptoms.  The veteran 
indicated that he was doing well with his bilateral lower 
extremity radiating pain until about October 2001; he began 
having low back pain again, along with increasing lower 
extremity pain, particularly worse on the left, radiating 
down from his hip into his foot, worse in motion.  He denied 
any weakness, bowel or bladder incompetence.  He indicated 
that he had not been able to work because of his injury.  
Following an evaluation, the examiner stated that the veteran 
appeared to have an L4-5 spondylolisthesis, with likely nerve 
root radiculopathy causing his symptoms.  The examiner stated 
that, as the veteran had an incompetent right L4 pedicle, he 
discussed with him the risks and benefits in L3-5 posterior 
lumbar fusion and posterolateral instrumentation and 
arthrodesis.  The risks and benefits of the operation were 
discussed with the veteran and he wished the operation.  The 
risks included bleeding, infection, scarring, need for future 
operations, possible nerve injury leading to motor and 
sensory complication and cardiopulmonary failure or death.  
Informed consent was obtained and placed in the veteran's 
chart.  

On January 15, 2002, the veteran underwent L3-5 posterior 
lumbar decompression, L3-5 posterolateral instrumentation, 
L3-5 posterolateral arthrodesis, allograft for spinal 
surgery, and local morselized autoraft for spinal surgery.  A 
CT scan performed on January 17, 2002, revealed post surgical 
changes, status post posterior screw fixation of L3 through 
L5; there were two screws extending through the pedicles of 
L-3, a single left screw through the pedicle of L-4, and 2 
screws through the pedicles of L-5, all of which were well 
seated.  The impression was status post multilevel 
laminectomy with posterior screw fixation; hardware was in 
expected location.  The veteran followed a course of physical 
therapy.  

Of record is a medical statement from Dr. S. L. S., Chief of 
the Neurosurgery section at the VA Health Care System, dated 
in April 2003, wherein he noted that the veteran had severe 
degenerative disease in the lumbar spine which required a 
major back operation including fusion.  Dr. S. stated that it 
was felt that the veteran was unable to work because of the 
severe nature of the degenerative spine disease and the 
resulting disability.  

The veteran was seen for pain consultation in April 2003, at 
which time it was indicated that he had had a multi-level 
fusion with instrumentation and fusion earlier in the year.  
It was noted that his radicular pain had abated with the 
exception of some numbness around the right ankle.  
Unfortunately, he was left with back pain.  The veteran 
related that he had a broken screw in his back on the left 
side.  Following an evaluation of the back, the examiner 
stated that the veteran had a history of spondylolisthesis 
and radicular pain now status post fusion with residual or 
perhaps worsened lumbago.  The examiner also noted that 
residual pain after fusion was common, and the causes were 
usually unclear but can represent ongoing nociception from 
the degenerative condition leading to the fusion, hardware 
malfunction, etc.  He noted that factors predisposing 
patients to chronic pain from back injury included substance 
abuse and depression which the veteran had.  

In January 2004, the veteran underwent electromyography 
study.  At that time, the veteran stated that one of the 
screws in his hardware was defective and that he had had 
severe left sided back pain radiating to his left leg since 
several months after the surgery.  It was noted that his 
previous symptoms were down his right leg, which continue, 
but have not worsened.  He denied any bowel or bladder 
incontinence.  He denied any weakness.  It was noted that the 
veteran had numbness of his right lateral foot, but that had 
been constant since just before his last surgery.  The study 
revealed evidence of a subacute L5 radiculopathy on the left.  
Combined findings were consistent with multiple 
radiculopathies in the context of lumbar spinal stenosis.  
The report of an x-ray study, performed January 7, 2004, 
revealed findings of failed fusion hardware on the right.  
Following a follow up evaluation on January 7, 2004, the 
attending neurosurgeon indicated that fusions for 
spondylolisthesis were very successful operations in a 
younger patient, but in a 55 year old man that operation had 
not helped him.  

During a neurosurgical consultation in October 2004, it was 
noted that the veteran mainly had back pain; his wounds were 
well healed.  At that time, it was noted that plain films 
showed no evidence of fusion, but revealed that one of the 
lumbar screws was broken.  The surgeon discussed different 
options with the veteran, who expressed interest in further 
pursuit of alleviating his symptoms.  A CT scan of the lumbar 
spine, performed in November 2004, revealed no significant 
neural impingement; left L4, 5 neuroforimina appeared reduced 
in capacity, of questionable significance.  

The veteran was afforded a VA spine examination in June 2005.  
At that time, it was noted that his symptoms included 
persistent back pain, worse with movement, such as when 
walking or rolling over in bed.  His main symptom was pain in 
the lower back.  He indicated that he used to have radiation 
of pain into the hip; instead, he has radiation into the left 
lateral leg, to about the ankle.  He stated that this 
radiation has occurred since coming out of the back brace in 
approximately 2003.  The veteran also reported that both the 
left-sided back pain and the radiation into the leg were 
present prior to his surgery, and both the left and right leg 
radiation symptoms improved after surgery and remained 
improved for about six months while he wore the brace.  When 
he removed the brace, he had recurrence of both left and 
right symptoms.  The veteran stated that he didn't known 
whether the surgery had made his back worse.  He stated that 
he was doing so well after the surgery that when his back 
started to hurt, he thought that it was from the brace; 
however, he was told that he had a broken screw and was told 
to wear the brace for another four months.  He noted that his 
back has been hurting ever since he came out of the brace; he 
was simply not sure whether his back was any worse than it 
was before the surgery.  He described the pain as dull and 
throbbing; on a pain scale, he rated the back pain as 4 out 
of 10.  The veteran also reported periods of flare-ups, he 
rated the severity as 8-9 out of 10; he noted that the flare-
ups occurred with walking or moving around and lasted 
approximately 2 hours.  It was that associated features or 
symptoms included numbness on the inside of the right foot.  
He also mentioned occasional urgency to urinate.  

Following an evaluation of the back, the veteran was 
diagnosed with degenerative disc disease, lumbar spine; 
lumbar spondylolisthesis, secondary to disc disease; and 
status post-L3/5 fusion, with residual of hardware failure, 
stable.  The examiner opined that it was not as likely as not 
that the intractable back pain was proximately due to or the 
direct result of the broken screw at L5 following lumbar 
spine fusion.  He noted that both the operative report and 
the discharge summary from Palo Alto VA Medical Center 
indicate that increased back pain and spondylolisthesis of 
L4/5 were present prior to the attempted fusion procedure.  
Other medical records collaborate the preexisting nature of 
his symptoms, as does the veteran's current history.  The 
examiner also stated that it was not at least as likely as 
not that the broken lumbar screw was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance fault on the VA's part in 
furnishing surgical treatment.  He noted that the operative 
report indicates that the screw holes had been appropriately 
located and tapped, and the post-surgical CT scan showed that 
all five screws appeared to be well-seated.  The examiner 
stated that it was not at least as likely as not that the 
service-connected lumbar spine fusion aggravated/increased 
the disability manifestation or symptoms of the claimed 
intractable back pain.  The examiner noted that the veteran's 
back pain, the lower extremity symptoms, and range of motion 
all improved after the surgery.  He noted that following the 
removal of his brace, his symptoms of back pain returned, he 
was re-evaluated and found to have a failed fusion, a known 
risk of this procedure.  The examiner stated that, given this 
sequence of events, he concluded that the veteran's current 
condition reflects recurrence of his underlying degenerative 
spondylolisthesis symptoms, and not the consequences of his 
unsuccessful fusion.  

Of record are VA treatment reports, dated in April 2006, 
indicating that the veteran underwent removal of hardware.  
Another fusion was performed.


III.  Legal Analysis.

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204.  The veteran's claim was 
filed after October 1, 1997.  Under the applicable law, when 
a veteran suffers additional disability as the result of VA 
surgical treatment, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151 (West 2002).  

For claims filed on or after October 1, 1997, as in this 
case, there must be additional disability or death which was 
caused by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination. In the alternative, there must be additional 
disability or death which was caused by VA hospital care, 
medical or surgical treatment or examination; and that the 
proximate cause of the additional disability was an event 
which was not reasonably foreseeable. See 38 U.S.C.A. § 1151 
(a) (1) (A) and (B) (West 2002); 63 Fed. Reg. 31,263 (1998); 
VAOPGCPREC 40-97.  

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.361(b).  

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith. The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c) (1).  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361 for lumbar disc disease 
status post fusion with hardware failure.  

The veteran has claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for intractable back pain, 
which he claims resulted from a broken screw in his lumbar 
spine, which occurred following a lumbar fusion in January 
2002.  While the Board has considered the veteran's 
statements, he is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With regard to the intractable back pain, as set forth above, 
VA law and regulation require that the evidence show that 
such additional disability is the result of VA hospital care, 
medical or surgical treatment and that the proximate cause of 
the additional disability must be either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the requirements 
are not met for compensation under 38 U.S.C.A. § 1151.  The 
record indicates that, during a consultation on January 11, 
2002, the veteran was advised of the risks and complications 
associated with the lumbar fusion; it was noted that he 
signed a consent form which was placed in his chart.  The 
records indicate and the veteran concedes that his back pain 
had actually improved after the surgery.  And, during the 
June 2005 VA examination, the veteran indicated that he was 
unsure whether his back was any worse than before the surgery 
in January 2002.  Moreover, following a thorough review of 
the veteran's file, a VA examiner stated that it was not at 
least as likely as not that the broken lumbar screw was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance fault on the VA's part 
in furnishing surgical treatment.  He noted that the 
operative report indicates that the screw holes had been 
appropriately located and tapped, and the post-surgical CT 
scan showed that all five screws appeared to be well-seated.  
The examiner stated that it was not at least as likely as not 
that the service-connected lumbar spine fusion 
aggravated/increased the disability manifestation or symptoms 
of the claimed intractable back pain.  He concluded that the 
veteran's current condition reflects recurrence of his 
underlying degenerative spondylolisthesis symptoms, and not 
the consequences of his unsuccessful fusion.  There is not 
another medical opinion of record that addresses, based on a 
review of the record, the issue presented in this case with 
regard to the back surgery.  Consequently, the requirements 
are not met for compensation under 38 U.S.C.A. § 1151 for 
disability claimed as due to VA medical treatment in January 
2002.  

Simply put, the veteran has submitted no competent evidence 
which tends to substantiate his contentions that he suffered 
chronic additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
any current low back disorder, including intractable back 
pain was the surgery performed in January 2002 and the broken 
screw in his lumbar spine.  Furthermore, there is no 
competent evidence that the result was not reasonably 
foreseeable.  The Board is aware that he underwent another 
procedure for hardware removal and re-fusion.  However, he 
had been informed prior to the earlier procedure that the 
risks incuded the need for future operations.  In the absence 
of competent evidence which demonstrates additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part or an event not reasonably foreseeable, the 
Board concludes that compensation under 38 U.S.C.A. § 1151 
for additional disability following surgery in January 2002 
is not warranted.  Accordingly, the claim is denied.   

Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA medical treatment in January 2002 relevant to 
the lower back.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for lumbar disc disease 
status post fusion with hardware failure is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


